Exhibit 10.1
IXIA
OFFICER SEVERANCE PLAN
(As Amended and Restated effective January 1, 2009)
          WHEREAS, Ixia (“Ixia” or the “Company”) previously adopted the Officer
Severance Plan effective September 1, 2000 (the “OSP”), in order to provide
severance benefits to certain officers of the Company; and
          WHEREAS, the Company reserved the right to amend the OSP pursuant to
Section 9(g) thereof; and
          WHEREAS, effective January 1, 2009, the Company desires to amend and
restate the OSP, to the extent necessary to incorporate the provisions required
by Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), and
to make certain other changes; and
          WHEREAS, effective December 31, 2008, the Company desires to adopt a
patch amendment to the OSP to incorporate the provisions required by Code
Section 409A for the benefit of any Eligible Officer who elects prior to
December 31, 2008, to continue participation in the OSP either (i) for the term
of his employment as an Eligible Officer with the Company; or (ii) until
January 8, 2010, at which time his participation under the OSP will expire and
the severance rights of such Eligible Officer shall be determined under the
terms of the Officer Severance Plan, as Amended and Restated effective
January 1, 2009 (the “Plan”);
          NOW, THEREFORE, effective January 1, 2009, the OSP is amended and
restated in its entirety as follows, the provisions hereof to apply (i) as of
January 1, 2009 with respect to those Eligible Employees who consent to such
changes pursuant to Section 10(g); (ii) as of January 8, 2010 with respect to
those Eligible Employees who elect to participate in the OSP through January 8,
2010 and thereafter in the Plan; and (iii) to those executive officers of the
Company who are first designated after December 31, 2008 as Eligible Officers
under the Plan:
1 Purpose.
     The Plan is intended to provide severance benefits to salaried officers of
Ixia who shall become eligible for benefits under this Plan. The purpose of this
Plan is to provide certain benefits to Eligible Officers during the transition
period following the loss of employment under circumstances outlined in this
Plan. The provisions herein are being offered and provided at the sole
discretion of the Company.
2. Definitions.
     As used herein, the terms identified below shall have the meanings
indicated:
     (a) “Administrator” means the Compensation Committee of the Board of
Directors of the Company (or such other committee as may be appointed by the
Board to administer this

1



--------------------------------------------------------------------------------



 



Plan); and, in the absence of any such committee, shall mean the Board of
Directors of the Company.
     (b) “Annual Compensation” means (i) for purposes of determining the amount
of an Eligible Officer’s Severance Allowance payable under Section 6 hereof, the
regular rate of annual base salary paid by the Company to an Eligible Officer in
his capacity as such with respect to a calendar year (or any portion thereof if
such person was not or will not be an Eligible Officer for the entire calendar
year) immediately prior to his Termination Date, plus 100% of his target bonus
and/or commission compensation for such calendar year or, if such target(s) have
not yet been approved for that year, for the prior calendar year; and (ii) for
purposes of determining the amount of an Eligible Officer’s Severance Allowance
payable under Section 4 hereof, the regular rate of annual base salary paid by
the Company to an Eligible Officer in his capacity as such with respect to a
calendar year (or any portion thereof if such person was not or will not be an
Eligible Officer for the entire calendar year) immediately prior to his
Termination Date, plus the average of the annual aggregate amounts of any bonus
payments, commissions and incentive compensation earned by such officer for
services rendered to the Company during the immediately preceding three calendar
years (if the Eligible Officer has not been employed by the Company as an
Eligible Officer for such entire three-year period, then the amount so
calculated shall not take into account any bonus payments, commissions or
incentive compensation earned by the Eligible Officer with respect to a calendar
year during which he was not employed by the Company or was employed by the
Company for only a portion thereof); provided, however, that for purposes of
determining the Annual Compensation in (i) and (ii) of this Section 2(b),
automobile allowances, pension payments, 401(k) matching contributions, gains
realized in connection with the exercise of a stock option or participation in a
stock option or purchase plan or other equity incentive plan, employer
contributions for benefits, relocation payments, expense reimbursements, noncash
compensation and similar payments shall be excluded and not taken into account.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Cause.” Termination by Ixia of an Eligible Officer’s employment for
“Cause” means termination as a result of:

  (i)   willful refusal or failure to follow one or more important Company
policies;     (ii)   any conduct amounting to gross incompetence;     (iii)  
any absence (excluding vacations, illnesses or leaves of absence) from work for
more than five consecutive work days or chronic absences from work (also
excluding vacations, illnesses or leaves of absence), all of which are neither
authorized, justified nor excused;     (iv)   refusal or failure, after written
notice and reasonable time to comply, to perform material, appropriate duties;  
  (v)   refusal, after written notice and reasonable time to comply, to obey any
lawful resolution of the Board;

2



--------------------------------------------------------------------------------



 



  (vi)   embezzlement, misappropriation of any property or other asset of the
Company (other than de minimis properties or assets) or misappropriation of a
corporate opportunity of the Company;     (vii)   offer, payment, solicitation
or acceptance in violation of Company policy or law of any bribe, kickback or
item of value with respect to the Company’s business;     (viii)   conviction of
the Eligible Officer for or the entering of a plea of nolo contendere with
respect to any felony whatsoever or for any misdemeanor involving moral
turpitude;     (ix)   any act or failure to act by the Eligible Officer that is
widely reported in the general or trade press or otherwise and which achieves a
general notoriety and which act or failure to act involves conduct that is
illegal or generally considered immoral or scandalous;     (x)   any willful
material breach of the Eligible Officer’s obligations to the Company under any
nondisclosure or proprietary agreement with or on behalf of the Company or any
material unauthorized disclosure of any important confidential information of
the Company; or     (xi)   unlawful use (including being under the influence) or
possession of illegal drugs on Company premises.

     (e) “Change in Control.” A “Change in Control” of the Company shall be
deemed to have occurred at such time as (i) any “person” (as such term is used
in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) becomes after the effective date of this Plan the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities; (ii) during
any period of 12 consecutive months, individuals who at the beginning of such
period constitute the Board cease for any reason to constitute at least a
majority thereof unless the election, or the nomination for election by the
Company’s shareholders, of each new director was approved by a vote of at least
a majority of the directors then still in office who were directors at the
beginning of the period; (iii) there occurs the closing of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (iv) the shareholders of the Company approve a
plan of liquidation of the Company or an agreement for the sale or disposition
(other than in the ordinary course of business) by the Company of all or
substantially all of the Company’s assets (or any transaction having essentially
the same effect).
     (f) “CEO” means the Chief Executive Officer of the Company or, if no person
is then serving as Chief Executive Officer, the President of the Company.

3



--------------------------------------------------------------------------------



 



     (g) “Eligible Officers” mean only those duly elected or appointed officers
of the Company that are expressly designated as “Eligible Officers” by the Board
for the purposes of this Plan pursuant to resolutions duly adopted by the Board.
     (h) “Employment Period” means the aggregate period of time during which an
individual has been employed as a duly elected or appointed Eligible Officer
(other than solely as Chairman of the Board, Secretary and/or Assistant
Secretary) by the Company prior to the Termination Date.
     (i) “Good Reason” means (i) a material diminution in the Eligible Officer’s
compensation; (ii) a material diminution in the Eligible Officer’s authority,
duties, or responsibilities; (iii) a material change in the geographic location
at which Eligible Officer must perform the services; or (iv) any other action or
inaction that constitutes a material breach by the Company of this Plan or any
other plan or agreement under which the Eligible Officer provides services to
the Company. Notwithstanding the preceding, “Good Reason” will not be deemed to
exist unless the Eligible Officer notifies the Company in writing that he or she
believes Good Reason exists. The Eligible Officer must set forth in reasonable
detail why he or she believes Good Reason exists; provided, however, that the
Eligible Officer must provide the Company with written notice of Good Reason
within a period of 90 days of the initial existence of the condition alleged to
give rise to Good Reason, upon the notice of which the Company shall have a
period of 30 days during which it may remedy the condition and thereby eliminate
the grounds for a “Good Reason” termination. A termination for Good Reason in
accordance with this paragraph must be made no later than two years after the
initial existence of the condition alleged to give rise to Good Reason and shall
be treated as an involuntary separation from service for purposes of Code
Section 409A.
     (j) “Severance Allowance” means the aggregate gross amount of severance
payments determined in accordance with Section 4(a) of this Plan to be paid to
an Eligible Officer who is entitled to receive severance benefits under this
Plan.
     (k) “Termination Date” means the date on which an Eligible Officer ceases
to be a duly elected or appointed officer of the Company (other than Chairman of
the Board, Secretary and/or Assistant Secretary).
3. Eligibility.
     (a) Participants. Only Eligible Officers shall be eligible to receive
benefits under this Plan.
     (b) Eligible Terminations. Ixia will pay severance benefits under this Plan
on account of the termination of an Eligible Officer’s employment with the
Company only if the conditions set forth in Section 5 are fulfilled, such
termination constitutes a separation from service within the meaning of Code
Section 409A, such termination is non-temporary, and such termination is
described in (i) or (ii) below, as applicable:

  (i)   With respect to benefits payable pursuant to Section 4, the termination
is:

4



--------------------------------------------------------------------------------



 



  A.   the result of a reduction in force (an involuntary separation without
Cause and due to elimination of position or a layoff of personnel);     B.   the
result of Ixia’s belief that the Eligible Officer is unable to fulfill or is not
fulfilling the requirements of or should not hold an officer position for a
reason other than for Cause;     C.   the result of such Eligible Officer having
submitted to the Company his written resignation or offer of resignation (even
if such indicates that such resignation is “voluntary”) upon and in accordance
with (A) the request by the Board in writing or pursuant to a duly adopted
resolution of the Board or (B) with respect to all Eligible Officers other than
the Chief Executive Officer of the Company, the written request of the Chief
Executive Officer of the Company;     D.   a termination which was the result of
or in connection with a divestment by Ixia of the operating unit in which such
Eligible Officer works and which unit is sold, conveyed or transferred to
another corporation or entity (whether in connection with a sale of assets,
stock or other form of transaction);     E.   a separation following the Company
requiring the Eligible Officer to be based a material distance away from the
Company’s offices at which such Eligible Officer was principally employed and
such Eligible Officer declines to relocate except for required and appropriate
travel on the Company’s business consistent with the Eligible Officer’s prior
business travel obligations;     F.   a separation within 30 days following a
material diminution (but in no event less than or equal to a 10% diminution) of
the Eligible Officer’s annual base salary as in effect from time to time; or    
G.   for the convenience of Ixia or otherwise for any reason other than one or
more of the reasons set forth in Section 3(c).

  (ii)   With respect to benefits payable pursuant to Section 6, the
requirements of Section 6 are satisfied.

     (c) Ineligible Terminations. Notwithstanding Section 3(b), Ixia will not be
obligated to pay severance benefits under this Plan to an Eligible Officer if
the termination is the result of:

  (i)   voluntary separation (a separation, including, subject to
Section 3(c)(ii), retirement, initiated by the Eligible Officer), other than a
voluntary separation pursuant to Section 3(b)(i)B, 3(b)(i)C, 3(b)(i)D, 3(b)(i)E,
3(b)(i)F or 3(b)(i)G hereof;

5



--------------------------------------------------------------------------------



 



  (ii)   retirement (other than at the time of reduction in force and other than
as a result of Section 3(b)(i)B or 3(b)(i)C), whether early retirement,
retirement at normal retirement age or retirement following normal retirement
age;     (iii)   the Company having terminated such Eligible Officer’s
employment for Cause;     (iv)   the removal of an Eligible Officer from one or
more officer positions but such Eligible Officer is offered and accepts (and
continuing to work at the Company in such new officer position shall, among
other methods, be a method of acceptance) one or more other officer positions
(other than merely Secretary or Assistant Secretary) at the Company; or     (v)
  death or long term disability. Notwithstanding that such termination would not
obligate the Company to pay severance benefits to an Eligible Officer under this
Plan, upon termination of employment by reason of death or disability, then all
of such Eligible Officer’s then outstanding unvested stock options, stock
appreciation rights (“SARs”), restricted stock units (“RSUs”), restricted stock
awards and other rights to purchase or acquire securities or other property of
the Company (other than the Eligible Officer’s rights under the Company’s
Employee Stock Purchase Plan (as in effect from time to time) qualifying under
Code Section 423 (“ESPP”)), shall automatically vest and, in the case of stock
options and SARs, become immediately exercisable in full, and provided it gives
rise to no tax liability under Code Section 409A, such options and SARs shall
remain exercisable for (i) the period specified in the applicable equity
incentive plan, equity award agreement or other plan or agreement or, if longer,
(ii) a period of 180 days following the Termination Date of such Eligible
Officer (notwithstanding any provisions to the contrary in any applicable equity
incentive plan, equity award agreement or other plan or agreement); provided,
however, that any such option, SAR or other right shall not be exercisable after
the expiration of the term of such option, SAR or other right set forth in the
equity award agreement or other agreement evidencing such right. For those
purposes, an Eligible Officer shall be deemed to be disabled only when he is
determined to be disabled by the Social Security Administration or by the
Company’s long term disability provider.

4. Amount and Payment of Severance Benefits.
     (a) Severance Compensation. Unless otherwise provided in Section 6 herein,
an Eligible Officer who is entitled to receive severance benefits under this
Plan shall receive a Severance Allowance in an amount equal to the product of
(i) such Eligible Officer’s then current Annual Compensation; and (ii) a
percentage determined in accordance with the following table:

6



--------------------------------------------------------------------------------



 



          Office Held At Termination Length of   Officer other     Employment
Period   than CEO   CEO <One Year
>One Year   50 %
100 %   100 %
200 %

     (b) Method of Payment. To the extent such benefit is not forfeited as a
result of the failure to satisfy the requirements of Section 5 of this Plan, a
terminated Eligible Officer’s Severance Allowance will be paid in 12 equal
monthly installments, less all applicable withholding taxes and permissible
offsets, commencing, except as required by Section 9, on the thirty-first day
following the terminated Eligible Officer’s Termination Date.
     (c) Health Care Insurance Continuation. Ixia (at its expense) will
continue, for a period of 18 months following the Termination Date, health care
coverage for the terminated Eligible Officer and his family members who are
“qualified beneficiaries” (as such term is defined in the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”)) under Ixia’s group health plan(s)
generally available during such period to employees participating in such
plan(s) and at levels and with coverage no greater than those provided to such
terminated Eligible Officer as of the Termination Date. If such coverage cannot
be provided pursuant to the terms of Ixia’s group health plan(s), Ixia may
satisfy this obligation by providing comparable coverage through an individual
policy or, if such comparable coverage is significantly more expensive than the
coverage being provided to employees, by providing coverage through an
individual policy with a cost comparable, to the cost of coverage provided
through Ixia’s group health plan(s). Thereafter, such terminated Eligible
Officer (at his expense) may elect coverage under a conversion health plan
available under Ixia’s group health plan(s) from the Company’s health insurance
carrier if and to the extent he is entitled to do so as a matter of right under
federal or state law.
     (d) Other Benefit Plans. Except as otherwise expressly provided in this
Section 4 or as required by applicable law, a terminated Eligible Officer shall
have no right to continue his participation in any Company benefit plan
following such Eligible Officer’s termination. Without limiting the generality
of the foregoing, a terminated Eligible Officer shall not be entitled to
participate in the Company’s 401(k) Plan or any similar plan following his
Termination Date.
     (e) Pro Rata Bonus. The Company may, in its sole discretion, make a payment
to a terminated Eligible Officer to account for any pro rata bonus payment
earned but not yet paid with respect to the year in which such Eligible
Officer’s Termination Date is contained.
     (f) Vacation Pay. A terminated Eligible Officer will be promptly paid for
accrued and unused vacation entitlement on and through the Termination Date.
     (g) Offset. To the maximum extent permitted by law, the Company may offset
any and all amounts due or otherwise owed to the Company by the terminated
Eligible Officer against the severance payments due to the terminated Eligible
Officer under this Plan.

7



--------------------------------------------------------------------------------



 



     (h) Section 280G. Notwithstanding anything herein to the contrary, to the
extent that the severance benefits to be paid to an Eligible Officer hereunder
exceed an amount equal to three times the Eligible Officer’s base compensation
as determined pursuant to Code Section 280G, the amount of the severance
benefits shall be reduced to the minimum extent necessary to ensure that the
severance benefits do not exceed the amount determined pursuant to Code
Section 280G. Any such reductions shall be made first from compensation which is
not deferred compensation subject to regulation under Code Section 409A. This
Section 4(h) shall apply only with respect to a severance benefit which is a
“parachute payment” within the meaning of Code Section 280G.
     (i) Acceleration of Vesting. If an Eligible Officer becomes eligible for
severance benefits pursuant to Section 3 of this Plan (and not on account of a
Change in Control provision outlined in Section 6), then all of such Eligible
Officer’s then unvested stock options, stock appreciation rights, restricted
stock units, restricted stock awards and other rights to purchase or acquire
securities or other property of the Company (other than rights under the ESPP),
that would have vested within 12 months following the Eligible Officer’s
Termination Date, shall automatically vest on the Termination Date and, in the
case of stock options and SARs, become immediately exercisable in full, and
provided it gives rise to no tax liability under Code Section 409A, such options
and SARs, and right to purchase securities or other property of the Company
shall remain exercisable for (i) the period specified in the applicable equity
incentive plan, equity award agreement or other plan or agreement or, if longer,
(ii) a period of 90 days following the Termination Date of such Eligible
Officer’s termination of employment with the Company (notwithstanding any
provisions to the contrary in any applicable equity incentive plan, equity award
agreement or other plan or agreement); provided, however, that any such option,
SAR or other right shall not be exercisable after the expiration of the term of
such option, SAR or other right set forth in the equity award agreement or other
agreement evidencing such right.
     (j) Installments. For purposes of Code Section 409A, the right to a series
of installment payments hereunder shall be treated as a right to a series of
separate payments.
5. Condition Precedent to Severance Benefits.
     (a) Separation Agreement. Notwithstanding anything herein to the contrary
and in consideration for and as a condition precedent to the payment of
severance or any other benefits under this Plan, an Eligible Officer otherwise
entitled to receive payments or benefits under this Plan shall, following his
Termination Date, execute and deliver to the Company a written separation
agreement (the “Agreement”), in the form of agreement attached hereto as
Attachment I. Except for terminations subject to Section 3(c)(v) and as provided
in the last sentence of Section 5(b), an Eligible Officer shall not have any
rights whatsoever to receive severance benefits under this Plan unless he timely
executes and delivers to the Company the Agreement. The obligations set forth in
the Agreement shall be in addition to any existing and continuing duties that
such Eligible Officer may otherwise have under law to the Company as a result of
his former capacity as an officer, employee, director, shareholder or otherwise.
     (b) Timing and Procedure. Not later than 20 days after an Eligible
Officer’s Termination Date, the Company shall provide such Eligible Officer with
the Agreement for his execution. Unless such Agreement is duly executed and
returned by the Eligible Officer to the

8



--------------------------------------------------------------------------------



 



Company within 21 days after he receives it or the Eligible Officer correctly
disputes or otherwise correctly disagrees with the Company’s determination of
the severance payments payable under this Plan and has made a timely claim in
accordance with Section 8(a) hereof, such Eligible Officer shall be deemed to
have waived and forfeited his rights to severance payments and benefits under
this Plan and the Company shall have no further obligations whatsoever to such
Eligible Officer under this Plan. If the Company shall not provide the Agreement
to the Eligible Officer within 20 days after such Eligible Officer’s Termination
Date, the Company shall be deemed to have waived the condition set forth in this
Section 5 and the Eligible Officer shall not be required to execute the
Agreement as a condition to receiving any severance payments or other benefits
under this Plan.
6. Change in Control Provisions.
     (a) Limitation. The provisions of this Section 6 shall apply only in the
event that a Change in Control of the Company shall occur.
     (b) Eligible Terminations. Notwithstanding any provision of this Plan to
the contrary, in the event that a Change in Control of the Company shall occur,
the Company will pay the severance benefits provided in this Plan (including the
Severance Allowance, at an adjusted percentage outlined in Section 6(c) below),
to an Eligible Officer who (i) is terminated by the Company (or the surviving
and controlling company if other than the Company (the “Acquiror)) without Cause
within two years following the Change in Control of the Company, or (ii) elects
to terminate his employment for Good Reason within two years after such Change
in Control. The provisions of this Section 6 shall automatically expire two
years after a Change in Control occurs, and an Eligible Officer shall not be
eligible to claim benefits under this Plan, including Section 6, thereafter.
     (c) Severance Allowance. Notwithstanding any provision in Section 4(a) to
the contrary, in the event severance benefits are paid pursuant to the terms of
this Section 6, an Eligible Officer who is entitled to receive severance
benefits under this Plan shall receive a Severance Allowance payable pursuant to
the terms of Section 4(b) in an amount equal to the product of (i) such Eligible
Officer’s then current Annual Compensation, and (ii) a percentage determined in
accordance with the following table:

      Office Held At Termination Eligible Officer     other than CEO   CEO 125%
  200%

     (d) Pre-CIC Termination. In the event that an Eligible Officer’s employment
with the Company is terminated for any reason prior to the Change in Control of
the Company, and subsequently a Change in Control of the Company occurs, such
Eligible Officer shall not be entitled to any benefits under this Section 6
unless such termination was in connection with or otherwise directly because of
such anticipated Change in Control.

9



--------------------------------------------------------------------------------



 



     (e) Equity/Property Rights. If within two years following a Change in
Control of the Company, an Eligible Officer’s employment with the Company (or
the Acquiror) is terminated by the Company (or the Acquiror) without Cause, then
all of such Eligible Officer’s then unvested stock options, SARs, RSUs,
restricted stock awards and other rights to purchase or acquire securities or
other property of the Company or the Acquiror (including but not limited to any
options or rights assumed by the Acquiror in connection with the Change in
Control), other than any such options or rights that were granted after the
effective date of the Change in Control and other than rights granted under the
ESPP, shall automatically vest and, in the case of stock options and SARs,
become immediately exercisable in full, and, provided it gives rise to no tax
liability under Code Section 409A, all of such Eligible Officer’s options, SARs,
and rights to purchase securities or other property of the Company and/or the
Acquiror (other than any such options and rights that were granted after the
effective date of the Change in Control and other than rights granted under the
ESPP, which options and rights shall be governed by the terms thereof) shall
remain exercisable for (i) the period specified in the applicable equity
incentive plan, equity award agreement or other plan or agreement or, if longer,
(ii) a period of one year following the effective date of such Eligible
Officer’s Termination Date or termination of employment with the Acquiror, as
the case may be (notwithstanding any provisions to the contrary in any
applicable equity incentive plan, equity award agreement or other plan or
agreement); provided, however, that any such option, SAR or other right shall
not be exercisable after the expiration of the term of such option, SAR or other
right set forth in the equity award agreement or other agreement evidencing such
right.
7. Administration of this Plan.
     This Plan shall be interpreted and administered for the Company by the
Administrator who shall also be the named fiduciary of this Plan. The
Administrator shall administer this Plan in accordance with its terms and shall
have all powers necessary to carry out this Plan’s provisions on behalf of the
Company. The Administrator shall have discretionary authority on behalf of the
Company to determine reasonably and in good faith all questions arising in the
administration, interpretation and application of this Plan and to construe the
terms of this Plan, including any disputed or doubtful terms or the eligibility
of an Eligible Officer for any benefit hereunder. Except as otherwise expressly
provided in this Plan, the Administrator shall have no power or authority to add
to, subtract from or modify any of the terms of this Plan, or to change or
modify any of the benefits provided by this Plan, or to waive or fail to apply
any requirements for eligibility for a benefit under this Plan.
8. Claims for Benefits.
     (a) Initial Claim. In the event an Eligible Officer disputes or otherwise
disagrees with the Company’s determination of the severance benefits payable to
him and desires to make a claim (a “claimant”) with respect to any of the
benefits provided hereunder, the claimant shall so notify, in writing, the
Administrator by actual receipt or registered mail (addressed to the “Officer
Severance Plan Administrator,” Ixia, 26601 West Agoura Road, Calabasas,
California 91302) and shall submit evidence of events constituting a termination
of employment with the Company. Any claim with respect to any of the benefits
provided under this Plan shall be made in writing within 90 days of the later of
(i) the claimant’s becoming aware of the event which the claimant asserts
entitles him to severance benefits; or (ii) the Company notifying him of its

10



--------------------------------------------------------------------------------



 



determination of the severance benefits payable to him under this Plan as a
result of the occurrence of that event. Failure by the claimant to submit his
claim within such 90-day period shall bar the claimant from disputing the
Company’s notification to him of its determination of the severance benefits
payable to him under this Plan as a result of the occurrence of that event.
     (b) Appeal. In the event that a claim which is made by a claimant is wholly
or partially denied, the claimant will receive from the Administrator within
60 days of the claimant’s above-referenced notice a written explanation of the
reason for denial and the claimant or his duly authorized representative may
appeal the denial of the claim to the Administrator at any time within 60 days
after the receipt by the claimant of written notice from the Administrator of
the denial of the claim. In connection therewith, the claimant or his duly
authorized representative may request a review of the denied claim, may review
pertinent documents, and may submit issues and comments in writing. Upon receipt
of a request for review of a denied claim, the Administrator shall make a
decision with respect thereto and, not later than 60 days after receipt of a
request for review, shall furnish the claimant with a decision on the review in
writing, including the specific reasons for the decision written in a manner
reasonably calculated to be understandable by the claimant or the claimant’s
attorney or accountant, as well as specific reference to the pertinent
provisions of this Plan upon which the decision is based. In reaching its
decision, the Administrator shall have the discretionary authority in good faith
to determine on behalf of the Company all questions arising under this Plan.
9. Code Section 409A Compliance.
     (a) Six Month 409A Delay Period. Notwithstanding anything herein to the
contrary, in the event that an Eligible Officer is determined to be a specified
employee of the Company on his Termination Date, as such term is defined within
the meaning of Code Section 409A, and a delay in severance pay and benefits
provided under this Plan is necessary for compliance with Code Section
409A(a)(2)(B)(i), then:
          (1) The Severance Allowance and any continuation of benefits or
reimbursement of benefit costs provided under this Plan and not otherwise exempt
from Code Section 409A shall be delayed for a period of six months (the “409A
Delay Period”). In such event, the Severance Allowance and the cost of any such
continuation of benefits provided under this Agreement that would otherwise be
due and payable to an Eligible Officer during the 409A Delay Period shall be
paid to Employee in a lump sum cash amount, with interest accruing at a
reasonable rate from the Termination Date, on the first day of the seventh month
immediately following the Termination Date.
          (2) Notwithstanding the foregoing, to the extent that it will not
cause adverse tax consequences under Code Section 409A, the amount of the
Severance Allowance that does not exceed two times the lesser of (i) the sum of
the Eligible Officer’s annualized compensation based upon his annual rate of pay
for services provided to the Company for the prior taxable year, or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17) for the year in which the Eligible Officer’s Termination
Date occurs (such amount is $245,000 in 2009), may be paid without regard to the
409A Delay Period.

11



--------------------------------------------------------------------------------



 



     (b) Savings Clause. This Plan is intended to comply with the provisions of
Code Section 409A. If any compensation or benefits provided by this Plan may
result in adverse consequences under Code Section 409A to the Eligible Officer,
the Company shall, in consultation with the affected Eligible Officer, make
reasonable efforts to modify the Plan and/or the affected Eligible Officer’s
Agreement in the least restrictive manner necessary in order to exclude such
compensation from the definition of “deferred compensation” within the meaning
of Code Section 409A or in order to comply with the provisions of Code
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions
and without any diminution in the value of the payments to the Eligible Officer.
10. Miscellaneous Provisions.
     (a) Offset. If an Eligible Officer shall become entitled to receive
benefits or payments from the Company pursuant to the provisions of any statute,
rule or regulation of the United States or any state, territory, commonwealth or
political subdivision thereof as the result of a plant or facility shutdown or
closing, or the change in the control or ownership of the Company (other than
unemployment benefits), the amount of severance benefits payable hereunder shall
be offset dollar for dollar and reduced by such benefits otherwise payable to
the Eligible Officer under such statute, rule or regulation.
     (b) Enforcement. The failure of the Company to enforce at any time any of
the provisions of this Plan, or to require at any time performance of any of the
provisions of this Plan, shall in no way be construed to be a waiver of these
provisions, nor in any way to affect the validity of this Plan or any part
thereof, or the right of the Company thereafter to enforce every provision.
     (c) Benefits Nonalienable. Except as may be required by law, no benefit
which shall be payable under this Plan to any Eligible Officer shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to alienate, sell, transfer, assign,
pledge, encumber or charge all or any part of the benefit shall be void;
provided, however, in the event of the death of a terminated Eligible Officer
prior to the end of the period over which such Eligible Officer is entitled to
receive severance benefits under this Plan, the severance benefits payable
hereunder shall be paid to the estate of such Eligible Officer or to the person
who acquired the rights to such benefits by bequest or inheritance. Except as
may be provided by law, no benefit shall in any manner be liable for, or subject
to, the debts, contracts, liabilities, engagements or torts of any Eligible
Officer, nor shall it be subject to attachment or legal process for, or against,
the Eligible Officer and the same shall not be recognized under this Plan.
     (d) No Right to Employment. The definitions and criteria set forth herein
are solely for the purpose of defining Plan eligibility. No legal rights to
employment are created or implied by this Plan, nor are any conditions or
restrictions hereby placed on termination of employment. Unless the employee has
a written employment agreement binding on the Company which provides otherwise,
employment with the Company is employment-at-will. This means termination of
employment may be initiated by the Eligible Officer or by the Company at any
time for any reason which is not unlawful, with or without cause.

12



--------------------------------------------------------------------------------



 



     (e) Applicable Law. This Plan shall be construed, administered and governed
under and by the laws of the State of California and the laws of the United
States to the extent they preempt state law or are otherwise applicable to this
Plan.
     (f) Entire Agreement. This Plan constitutes the entire Officer Severance
Plan for the Company and supersedes all previous representations, understandings
and plans with respect to officer severance, and any such representations,
understandings and plans with respect to officer severance are hereby canceled
and terminated in all respects.
     (g) Amendment/Termination. Subject to the limitations herein provided, this
Plan and each provision hereof may be amended, modified, supplemented,
terminated or waived at any time by the Board. Each such amendment,
modification, supplement, termination or waiver shall be in writing, shall be
promptly sent in writing to each Eligible Officer and shall be effective on the
date on or after such Board action as is specified by the Board; provided,
however, that (i) no such action shall have the effect of retroactively changing
or depriving any terminated Eligible Officers of their rights to benefits
payable with respect to events occurring prior to the effective date of such
amendment, modification, supplement, termination or waiver unless the explicit
written consent or waiver of such officer thereto is obtained; (ii) no such
action shall retroactively materially diminish the rights under this Plan of an
officer who is an Eligible Officer at the date on which such amendment,
modification, supplement, termination or waiver is approved by the Board unless
(a) the explicit written consent thereto or waiver by such Eligible Officer is
obtained or (b) the Board specifies that such action shall not become effective
with respect to those officers who are Eligible Officers on the date such action
is duly approved by the Board until at least 12 months have elapsed after such
Eligible Officers have been notified in writing of the Board’s approval of such
action; and (iii) no such action shall be taken within a period of two years
following a Change in Control. Except as expressly provided herein, no course of
dealing between the parties hereto and no delay in exercising any right, power
or remedy conferred hereby or now or hereafter existing at law, in equity, by
statute or otherwise, shall operate as a waiver of, or otherwise prejudice, any
such right, power or remedy.
     (h) Taxes/Withholding. Notwithstanding any provision herein, the Company
makes no representation as to the tax treatment of any payments under this Plan,
and the Eligible Officer shall be liable for all tax liabilities, other than the
Company’s share of applicable employment tax liabilities, associated with such
payments. Each Eligible Officer should consult a competent and independent tax
advisor regarding the tax consequences of his participation in this Plan. The
Eligible Officer shall make appropriate arrangements with the Company for
satisfaction of any federal, state or local income tax withholding requirements
and Social Security or other employee tax requirements applicable to the payment
of benefits under the Plan. If no such arrangements are made, the Company may
provide, at its discretion, for such withholding and tax payments as it may
reasonably deem appropriate.

13



--------------------------------------------------------------------------------



 



ATTACHMENT I
EMPLOYMENT SEPARATION AGREEMENT
     THIS EMPLOYMENT SEPARATION AGREEMENT (the “Agreement”), which includes
Exhibits A, B and C hereto which are incorporated herein by this reference, is
entered into by and between IXIA, a California corporation (“Ixia”), and
                                         (“Former Employee”), and shall become
effective when executed by both parties hereto (the “Effective Date”).
RECITALS
     a. Former Employee ceased to be an employee and officer of Ixia on
                    , 20       (the “Termination Date”).
     b. Former Employee desires to receive severance benefits under Ixia’s
Officer Severance Plan as Amended and Restated effective January 1, 2009 (the
“Severance Plan”), which benefits are stated in the Severance Plan to be
contingent upon, among other things, Former Employee’s entering into this
Agreement and undertaking the obligations set forth herein.
     c. Ixia and Former Employee desire to set forth their respective rights and
obligations with respect to Former Employee’s separation from Ixia and to
finally and forever settle and resolve all matters concerning Former Employee’s
past services to Ixia.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions set forth herein, the receipt and sufficiency of which
are hereby acknowledged, Ixia and Former Employee hereby agree as follows:
1. DEFINITIONS
     As used herein, the following terms shall have the meanings set forth
below:
     1.1 “Includes;” “Including.” Except where followed directly by the word
“only,” the terms “includes” or “including” shall mean “includes, but is not
limited to,” and “including, but not limited to,” respectively.
     1.2 “Severance Covered Period.” The term “Severance Covered Period” shall
mean a period of time commencing upon the effective date of this Agreement and
ending on the date on which the last installment of the Severance Allowance is
due and payable pursuant to Section 6.2 of this Agreement.

14



--------------------------------------------------------------------------------



 



     1.3 Other Capitalized Terms. Capitalized terms (other than those
specifically defined herein) shall have the same meanings ascribed to them in
the Severance Plan.
2. MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS
     Each party hereto represents, warrants and covenants (with respect to
itself/himself only) to the other party hereto that, to its/his respective best
knowledge and belief as of the date of each party’s respective signature below:
     2.1 Full Power and Authority. It/he has full power and authority to
execute, enter into and perform its/his obligations under this Agreement; this
Agreement, after execution by both parties hereto, will be a legal, valid and
binding obligation of such party enforceable against it/him in accordance with
its terms; it/he will not act or omit to act in any way which would materially
interfere with or prohibit the performance of any of its/his obligations
hereunder, and no approval or consent other than as has been obtained of any
other party is necessary in connection with the execution and performance of
this Agreement.
     2.2 Effect of Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transactions hereby contemplated:
          i. will not interfere or conflict with, result in a breach of,
constitute a default under or violation of any of the terms, provisions,
covenants or conditions of any contract, agreement or understanding, whether
written or oral, to which it/he is a party (including, in the case of Ixia, its
bylaws and articles of incorporation each as amended to date) or to which it/he
is bound;
          ii. will not conflict with or violate any applicable law, rule,
regulation, judgment, order or decree of any government, governmental agency or
court having jurisdiction over such party; and
          iii. has not heretofore been assigned, transferred or granted to
another party, or purported to assign, transfer or grant to another party, any
rights, obligations, claims, entitlements, matters, demands or causes of actions
relating to the matters covered herein.
3. CONFIDENTIALITY OBLIGATIONS DO NOT TERMINATE
     Former Employee acknowledges that any confidentiality, proprietary rights
or nondisclosure agreement(s) in favor of Ixia which he may have entered into
from time to time in connection with his employment (collectively, the
“Nondisclosure Agreement”) with Ixia is understood to be intended to survive,
and does survive, any termination of such employment, and accordingly nothing in
this Agreement shall be construed as terminating, limiting or otherwise
affecting any such Nondisclosure Agreement or Former Employee’s obligations
thereunder. Without limiting the generality of the foregoing, no time period set
forth in this Agreement shall be construed as shortening or limiting the term of
any such Nondisclosure Agreement, which term shall continue as set forth
therein.

15



--------------------------------------------------------------------------------



 



4. BENEFITS
     4.1 Health Care Insurance Continuation. Ixia (at its expense) will
continue, for a period of 18 months following the Termination Date, health care
coverage for Former Employee and his family members who are “qualified
beneficiaries” (as such term is defined in the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”)) under Ixia’s group health plan(s)
generally available during such period to employees participating in such
plan(s) and at levels and with coverage no greater than those provided to such
Former Employee as of the Termination Date. Thereafter, Former Employee (at his
expense) may elect coverage under a conversion health plan available under
Ixia’s group health plan(s) from the Company’s health insurance carrier if and
to the extent he is entitled to do so as a matter of right under federal or
state law.
     4.2 Other Benefit Plans. Except as otherwise expressly provided in this
Section 4 or as required by applicable law, Former Employee shall have no right
to continue his participation in any Ixia benefit plan following such employee’s
termination.
5. STOCK OPTIONS AND OTHER RIGHTS
     Exhibit A hereto sets forth any and all outstanding stock options, stock
appreciation rights, restricted stock units, restricted stock awards, warrants
and other rights to purchase capital stock or other securities of Ixia
(including but not limited to stock purchase agreements, but excluding rights
under the ESPP) which have been previously issued to Former Employee and which
are outstanding as of the date hereof. Except as expressly provided in the
Severance Plan, nothing in this Agreement shall alter or affect any of such
outstanding stock options, stock appreciation rights, restricted stock units,
restricted stock awards, warrants or rights, Former Employee’s rights or
responsibilities with respect thereto, including but not limited to Former
Employee’s rights to exercise any of his options, stock appreciation rights,
warrants or rights following the Termination Date, or Ixia’s rights with respect
thereto.
6. PAYMENTS TO FORMER EMPLOYEE
     6.1 Employee Compensation. Ixia has paid, and Former Employee acknowledges
and agrees that Ixia has paid, to him any and all salary and accrued but unpaid
vacation and sick pay owed by Ixia to Former Employee up to and including the
Termination Date other than any compensation owed to him under the Severance
Plan.
     6.2 Severance Allowance. In consideration for the release by Former
Employee set forth herein (including the release of any and all claims Former
Employee has or may have under the Age Discrimination in Employment Act (“ADEA”)
and Older Workers Benefit Protection Act (“OWBPA”)) and Former Employee’s
performance of his obligations under this Agreement (including but not limited
to Former Employee’s obligations under Section 7 hereof), Former Employee is
entitled to receive, and Ixia shall pay to Former Employee, a Severance
Allowance in the aggregate gross amount of
$                                         payable in 12 equal monthly
installments of $                     each, less all applicable withholding
taxes, beginning on the date that is thirty-one days following the Termination
Date, in accordance with the terms and conditions of the Severance Plan.

16



--------------------------------------------------------------------------------



 



7. NON-COMPETITION AND NON-SOLICITATION
     7.1 Subject and in addition to Former Employee’s existing fiduciary duties
as a former officer and employee of Ixia to the extent such continues under
applicable law after Former Employee’s Termination Date, provided that Ixia has
not breached any of the terms of this Agreement or any other currently existing
written agreements between Ixia and Former Employee, Former Employee agrees
until the earlier of (i) the completion of the Severance Covered Period or
(ii) such date as Ixia may terminate this Agreement for default hereunder:
          i. Not to engage, either directly or indirectly, in any Competing
Business Activity (as defined below) or be associated with a Competing Business
Entity (as defined below) as an officer, director, employee, principal,
consultant, lender, creditor, investor, agent or otherwise for any corporation,
partnership, company, agency, person, association or any other entity; provided,
however, that nothing contained herein shall prevent Former Employee from owning
not more than 5% of the common equity and not more than 5% of the voting power
of, or lending not more than $25,000 to, any Competing Business Entity or any
business engaged in a Competing Business Activity; provided, further, that for
purposes of this agreement, any equity ownership, voting control or lending
activity of Former Employee shall be deemed to include that of (i) any family
member or (ii) person or entity controlled by Former Employee;
          ii. Not to call upon or cause to be called upon, or solicit or assist
in the solicitation of, in connection with any Competing Business Entity or
Competing Business Activity, any entity, agency, person, firm, association,
partnership or corporation that is a customer or account of Ixia, currently
and/or during the Severance Covered Period, for the purpose of selling, renting,
leasing, licensing or supplying any product or service that is the same as,
similar to or competitive with the products or services then being sold or
developed by Ixia;
          iii. Not to enter into an employment or agency relationship with a
Competing Business Entity or involving a Competing Business Activity with any
person who, at the time of such entry, is an officer, director, employee,
principal or agent of or with respect to Ixia; and
          iv. Not to induce or attempt to induce any person described in
Section 7.1(c) to leave his employment, agency, directorship or office with
Ixia.
     7.2 For purposes of this Section 7, a “Competing Business Activity” shall
mean any business activity of a person or entity (other than Ixia) involving the
development, design, manufacture, distribution, marketing, licensing, renting,
leasing or selling within the Territory (as defined below) of products and
services which are the same as, similar to or competitive with products or
services of Ixia then in existence or under development. For purposes hereof,
the Territory shall include the United States of America, Canada, Mexico,
Central America, South America, Europe, the Middle East, Japan, Australia,
Singapore, China, India and such other countries in which Ixia then distributes,
markets, licenses, rents, leases or sells its products or services. An entity as
a whole shall be deemed to be a Competing Business Entity if it has one or more
business activities involving the development, design, manufacture,
distribution, marketing, licensing, renting, leasing or selling directly or
indirectly within the Territory of products or services which are the same as,
similar to or competitive with products or services of Ixia then being sold or
under development and if and only if the revenues derived directly or

17



--------------------------------------------------------------------------------



 



indirectly from engaging in such business activities by such entity represent
either more than 3% of the entity’s revenues or at least $5 million in aggregate
sales, or both, for the then-preceding 12-month period.
     7.3 The parties acknowledge that the provisions and obligations set forth
in this Section 7 are an integral part of this Agreement and that in the event
Former Employee breaches any of the provisions or obligations of this Section 7
or any other term, provision or obligation of this Agreement, then Ixia, in
addition to any other rights or remedy it may have at law, in equity, by statute
or otherwise, shall be excused from its payment obligations to Former Employee
under the Severance Plan and this Agreement.
8. CONFIDENTIAL INFORMATION AND TRADE SECRETS
     8.1 Former Employee hereby recognizes, acknowledges and agrees that Ixia is
the owner of proprietary rights in certain confidential sales and marketing
information, programs, tactics, systems, methods, processes, compilations of
technical and non-technical information, records and other business, financial,
sales, marketing and other information and things of value. To the extent that
any or all of the foregoing constitute valuable trade secrets and/or
confidential and/or privileged information of Ixia, Former Employee hereby
further agrees as follows:
          i. That, except with prior written authorization from Ixia’s CEO, for
purposes related to Ixia’s best interests, he will not directly or indirectly
duplicate, remove, transfer, disclose or utilize, nor knowingly allow any other
person to duplicate, remove, transfer, disclose or utilize, any property,
assets, trade secrets or other things of value, including, but not limited to,
records, techniques, procedures, systems, methods, market research, new product
plans and ideas, distribution arrangements, advertising and promotional
materials, forms, patterns, lists of past, present or prospective customers, and
data prepared for, stored in, processed by or obtained from, an automated
information system belonging to or in the possession of Ixia which are not
intended for and have not been the subject of public disclosure. Former Employee
agrees to safeguard all Ixia trade secrets in his possession or known to him at
all times so that they are not exposed to, or taken by, unauthorized persons and
to exercise his reasonable efforts to assure their safekeeping. This subsection
shall not apply to information that as of the date hereof is, or as of the date
of such duplication, removal, transfer, disclosure or utilization (or the
knowing allowing thereof) by Former Employee has (i) become generally known to
the public or competitors of Ixia (other than as a result of a breach of this
Agreement); (ii) been lawfully obtained by Former Employee from any third party
who has lawfully obtained such information without breaching any obligation of
confidentiality; or (iii) been published or generally disclosed to the public by
Ixia. Former Employee shall bear the burden of showing that any of the foregoing
exclusions applies to any information or materials.
          ii. That all improvements, discoveries, systems, techniques, ideas,
processes, programs and other things of value made or conceived in whole or in
part by Former Employee with respect to any aspects of Ixia’s current or
anticipated business while an employee of Ixia are and remain the sole and
exclusive property of Ixia, and Former Employee has disclosed all such things of
value to Ixia and will cooperate with Ixia to insure that the ownership by Ixia
of such property is protected. All of such property of Ixia in Former Employee’s
possession or control, including, but not limited to, all personal notes,
documents and reproductions thereof, relating to

18



--------------------------------------------------------------------------------



 



the business and the trade secrets or confidential or privileged information of
Ixia has already been, or shall be immediately, delivered to Ixia.
     8.2 Former Employee further acknowledges that as the result of his prior
service as an officer and employee of Ixia, he has had access to, and is in
possession of, information and documents protected by the attorney-client
privilege and by the attorney work product doctrine. Former Employee understands
that the privilege to hold such information and documents confidential is
Ixia’s, not his personally, and that he will not disclose the information or
documents to any person or entity without the express prior written consent of
the CEO or Board of Ixia unless he is required to do so by law.
     8.3 Former Employee’s obligations set forth in this Section 8 shall be in
addition to, and not instead of, Former Employee’s obligations under any written
Nondisclosure Agreement.
9. ENFORCEMENT OF SECTIONS 7 AND 8
     Former Employee hereby acknowledges and agrees that the services rendered
by him to Ixia in the course of his prior employment were of a special and
unique character, and that breach by him of any provision of the covenants set
forth in Sections 7 and 8 of this Agreement will cause Ixia irreparable injury
and damages. Former Employee expressly agrees that Ixia shall be entitled, in
addition to all other remedies available to it whether at law or in equity, to
injunctive or other equitable relief to secure their enforcement.
     The parties hereto expressly agree that the covenants contained in
Sections 7 and 8 hereof are reasonable in scope, duration and otherwise;
however, if any of the restraints provided in said covenants are adjudicated to
be excessively broad as to geographic area or time or otherwise, said restraint
shall be reduced to whatever extent is reasonable and the restraint shall be
fully enforced in such modified form. Any provisions of said covenants not so
reduced shall remain in full force and effect.
10. PROHIBITION AGAINST DISPARAGEMENT
     10.1 Former Employee agrees that for a period of two years following the
Effective Date any communication, whether oral or written, occurring on or off
the premises of Ixia, made by him or on his behalf to any person or entity
(including, without limitation, any Ixia employee, customer, vendor, supplier,
any competitor, any media entity and any person associated with any media) which
in any way relates to Ixia (or any of its subsidiaries) or to Ixia’s or any of
its subsidiaries’ directors, officers, management or employees: (a) will be
truthful; and (b) will not, directly or indirectly, criticize, disparage, or in
any manner undermine the reputation or business practices of Ixia or its
directors, officers, management or employees.
     10.2 The only exceptions to Section 10.1 shall be: (a) truthful statements
privately made to (i) the CEO of Ixia, (ii) any member of Ixia’s Board,
(iii) Ixia’s auditors, (iv) inside or outside counsel of Ixia, (v) Former
Employee’s counsel or (vi) Former Employee’s spouse; (b) truthful statements
lawfully compelled and made under oath in connection with a court or government
administrative proceeding; and (c) truthful statements made to specified persons
upon and in compliance with prior written authorization from Ixia’s CEO or Board
to Former Employee directing him to respond to inquiries from such specified
persons.

19



--------------------------------------------------------------------------------



 



11. COOPERATION
     Former Employee agrees that for a period of five years commencing with the
Effective Date he will cooperate fully and reasonably with Ixia in connection
with any future or currently pending matter, proceeding, litigation or
threatened litigation: (1) directly or indirectly involving Ixia (which, for
purposes of this section, shall include Ixia and each of its current and future
subsidiaries, successors or permitted assigns); or (2) directly or indirectly
involving any director, officer or employee of Ixia (with regard to matters
relating to such person(s) acting in such capacities with regard to Ixia
business). Such cooperation shall include making himself available upon
reasonable notice at reasonable times and places for consultation and to testify
truthfully (at Ixia’s expense for reasonable, pre-approved out-of-pocket travel
costs plus a daily fee equal to one-twentieth of his monthly severance
compensation under Section 6.2 hereof for each full or partial day during which
Former Employee makes himself so available) in any action as reasonably
requested by the CEO or the Board of Directors. Former Employee further agrees
to immediately notify Ixia’s CEO in writing in the event that he receives any
legal process or other communication purporting to require or request him to
produce testimony, documents, information or things in any manner related to
Ixia, its directors, officers or employees, and that he will not produce
testimony, documents, information or other things with regard to any pending or
threatened lawsuit or proceeding regarding Ixia without giving Ixia prior
written notice of the same and reasonable time to protect its interests with
respect thereto. Former Employee further promises that when so directed by the
CEO or the Board of Directors, he will make himself available to attend any such
legal proceeding and will truthfully respond to any questions in any manner
concerning or relating to Ixia and will produce all documents and things in his
possession or under his control which in any manner concern or relate to Ixia.
Former Employee covenants and agrees that he will immediately notify Ixia’s CEO
in writing in the event that he breaches any of the provisions of Sections 7, 8,
10 or 11 hereof.
12. SOLE ENTITLEMENT
     Former Employee acknowledges and agrees that his sole entitlement to
compensation, payments of any kind, monetary and non-monetary benefits and
perquisites with respect to his prior Ixia relationship (as an officer and
employee) is as set forth in the Severance Plan, this Agreement, the Company’s
bonus plan for officers as in effect from time to time, stock option and warrant
agreements, COBRA, and such other written agreements and securities between Ixia
and Former Employee as may exist or as may be set forth on Exhibit B hereto.
13. RELEASE OF CLAIMS
     13.1 General. Former Employee does hereby and forever release and discharge
Ixia and the predecessor corporation of Ixia as well as the successors, current,
prior or future shareholders of record, officers, directors, heirs,
predecessors, assigns, agents, employees, attorneys, insurers and
representatives of each of them, past, present or future, from any and all cause
or causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities and demands of any kind or character whatsoever, whether
known or unknown, suspected to exist or not suspected to exist, anticipated or
not anticipated, whether or not heretofore brought before any state or federal
agency, court or other governmental entity which are existing on or arising
prior to the date of this Agreement and which, directly or indirectly, in

20



--------------------------------------------------------------------------------



 



whole or in part, relate or are attributable to, connected with, or incidental
to the previous employment of Former Employee by Ixia, the separation of that
employment, and any dealings between the parties concerning Former Employee’s
employment existing prior to the date of execution of this Agreement, excepting
only those obligations expressly recited herein or to be performed hereunder.
Nothing contained in this Section 12 shall affect any rights, claims or causes
of action which Former Employee may have (1) with respect to his outstanding
stock options, warrants or other stock subscription rights to purchase Ixia
Common Stock or other securities under the terms and conditions thereof; (2) as
a shareholder of Ixia; (3) to indemnification by Ixia, to the extent required
under the provisions of Ixia’s Articles of Incorporation, Ixia’s Bylaws, the
California General Corporation Law, insurance or contracts, with respect to
matters relating to Former Employee’s prior service as a director, an officer,
employee and agent of Ixia; (4) with respect to his eligibility for severance
payments under the Severance Plan or any other written agreement listed on
Exhibit B hereto; and (5) to make claims against or seek indemnification or
contribution from anyone not released by the first sentence of this Section 12
with respect to any matter or anyone released by the first sentence of this
Section 12 with respect to any matter not released thereby; or (6) with respect
to Ixia’s performance of this Agreement. Further, Former Employee waives
specifically any and all rights or claims Former Employee has or may have under
the ADEA and/or the OWBPA, and acknowledges that such waiver is given
voluntarily in exchange for certain consideration included in the severance
benefits being paid pursuant to this Agreement.
     13.2 Waiver of Unknown Claims. Former Employee acknowledges that he is
aware that he may hereafter discover claims or facts different from or in
addition to those he now knows or believes to be true with respect to the
matters herein released, and he agrees that this release shall be and remain in
effect in all respects a complete general release as to the matters released and
all claims relative thereto which may exist or may heretofore have existed,
notwithstanding any such different or additional facts. Former Employee
acknowledges that he has been informed of Section 1542 of the Civil Code of the
State of California, and does hereby expressly waive and relinquish all rights
and benefits which he has or may have under said Section, which reads as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
     13.3 Covenant Not to Sue on Matters Released. Former Employee covenants
that he will not make, assert or maintain against any person or entity that
Former Employee has released in this Agreement, any claim, demand, action, cause
of action, suit or proceeding arising out of or in connection with the matters
herein released, including but not limited to any claim or right under the ADEA,
the OWBPA, or any other federal or state statute or regulation. Former Employee
represents and warrants that he has not assigned or transferred, purported to
assign or transfer, and will not assign or transfer, any matter or claim herein
released. Former Employee represents and warrants that he knows of no other
person or entity which claims an interest in the matters or claims herein
released. Former Employee agrees to, and shall at all times, indemnify and hold
harmless each person and entity that Former Employee has released in this
Agreement against any claim, demand, damage, debt, liability, account, action or
cause of action, or cost or

21



--------------------------------------------------------------------------------



 



expense, including attorneys’ fees, resulting or arising from any breach of the
representations, warranties and covenants made herein.
14. ASSIGNMENT
     Former Employee represents and warrants that he has not heretofore
assigned, transferred or granted or purported to assign, transfer or grant any
claims, entitlement, matters, demands or causes of action herein released,
disclaimed, discharged or terminated, and agrees to indemnify and hold harmless
Ixia from and against any and all costs, expense, loss or liability incurred by
Ixia as a consequence of any such assignment, transfer or grant.
15. FORMER EMPLOYEE REPRESENTATIONS
     Notwithstanding that this Agreement is being entered into subsequent to the
Termination Date, except as listed by Former Employee on Exhibit C, from the
period beginning on the Termination Date to the Effective Date, Former Employee
represents and warrants that he has not acted or omitted to act in any respect
which directly or indirectly would have constituted a violation of Sections 7,
8, 10 or 11 herein had this Agreement then been in effect.
16. MISCELLANEOUS
     16.1 Notices. All notices and demands referred to or required herein or
pursuant hereto shall be in writing, shall specifically reference this Agreement
and shall be deemed to be duly sent and given upon actual delivery to and
receipt by the relevant party (which notice, in the case of Ixia, must be from
an officer of Ixia) or five days after deposit in the U.S. mail by certified or
registered mail, return receipt requested, with postage prepaid, addressed as
follows (if, however, a party has given the other party due notice of another
address for the sending of notices, then future notices shall be sent to such
new address):

             
(a)
  If to Ixia:   Ixia    
 
      26601 West Agoura Road    
 
      Calabasas, California 91302    
 
      Attn: Chief Executive Officer    
 
           
 
  With a copy to:   Bryan Cave LLP    
 
      120 Broadway, Suite 300    
 
      Santa Monica, CA 90401    
 
      Attention: Katherine F. Ashton, Esq.    
 
           
(b)
  If to Former Employee:      
 
 
 
 
 
      

22



--------------------------------------------------------------------------------



 



     16.2 Legal Advice and Construction of Agreement. Both Ixia and Former
Employee have received (or have voluntarily and knowingly elected not to
receive) independent legal advice with respect to the advisability of entering
into this Agreement and with respect to all matters covered by this Agreement
and neither has been entitled to rely upon or has in fact relied upon the legal
or other advice of the other party or such other party’s counsel (or employees)
in entering into this Agreement.
     16.3 Parties’ Understanding. Ixia and Former Employee state that each has
carefully read this Agreement, that it has been fully explained to it/him by
its/his attorney (or that it/he has voluntarily and knowingly elected not to
receive such explanation), that it/he fully understands its final and binding
effect, that the only promises made to it/him to sign the Agreement are those
stated herein, and that it/he is signing this Agreement voluntarily.
     16.4 Recitals and Section Headings. Each term of this Agreement is
contractual and not merely a recital. All recitals are incorporated by reference
into this Agreement. Captions and section headings are used herein for
convenience only, are not part of this Agreement and shall not be used in
interpreting or construing it.
     16.5 Entire Agreement. This Agreement constitutes a single integrated
contract expressing the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions with respect to the subject matter hereof.
Notwithstanding the foregoing, the parties understand and agree that any
Nondisclosure Agreement and all other written agreements between Former Employee
and Ixia are separate from this Agreement and, subject to the terms and
conditions of each such agreement, shall survive the execution of this
Agreement, and nothing contained in this Agreement shall be construed as
affecting the rights or obligations of either party set forth in such
agreements.
     16.6 Severability. In the event any provision of this Agreement or the
application thereof to any circumstance shall be determined by arbitration
pursuant to Section 16.10 of this Agreement or held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, or to be excessively broad
as to time, duration, geographical scope, activity, subject or otherwise, it
shall be construed to be limited or reduced so as to be enforceable to the
maximum extent allowed by applicable law as it shall then be in force, and if
such construction shall not be feasible, then such provision shall be deemed to
be deleted herefrom in any action before that court, and all other provisions of
this Agreement shall remain in full force and effect.
     16.7 Amendment and Waiver. This Agreement and each provision hereof may be
amended, modified, supplemented or waived only by a written document
specifically identifying this Agreement and signed by each party hereto. Except
as expressly provided in this Agreement, no course of dealing between the
parties hereto and no delay in exercising any right, power or remedy conferred
hereby or now or hereafter existing at law, in equity, by statute or otherwise,
shall operate as a waiver of, or otherwise prejudice, any such rights, power or
remedy.
     16.8 Cumulative Remedies. None of the rights, powers or remedies conferred
herein shall be mutually exclusive, and each such right, power or remedy shall
be cumulative and in

23



--------------------------------------------------------------------------------



 



addition to every other right, power or remedy, whether conferred herein or now
or hereafter available at law, in equity, by statute or otherwise.
     16.9 Specific Performance. Each party hereto may obtain specific
performance to enforce its/his rights hereunder and each party acknowledges that
failure to fulfill its/his obligations to the other party hereto would result in
irreparable harm.
     16.10 Arbitration. Except for the right of either party to apply to a court
of competent jurisdiction for a Temporary Restraining Order to preserve the
status quo or prevent irreparable harm, any dispute or controversy between Ixia
and Former Employee under this Agreement involving its interpretation or the
obligations of a party hereto shall be determined by binding arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association, in the County of Los Angeles, State of California.
     Arbitration may be conducted by one impartial arbitrator by mutual
agreement. In the event that the parties are unable to agree on a single
arbitrator within 30 days of first demand for arbitration, the arbitration shall
proceed before a panel of three arbitrators, one of whom shall be selected by
Ixia and one of whom shall be selected by Former Employee, and the third of whom
shall be selected by the two arbitrators selected. All arbitrators are to be
selected from a panel provided by the American Arbitration Association. The
arbitrators shall have the authority to permit discovery, to the extent deemed
appropriate by the arbitrators, upon request of a party. The arbitrators shall
have no power or authority to add to or, except as otherwise provided by
Section 16.6 hereof, to detract from the agreements of the parties, and the
prevailing party shall recover costs and attorneys’ fees incurred in
arbitration. The arbitrators shall have the authority to grant injunctive relief
in a form substantially similar to that which would otherwise be granted by a
court of law. The arbitrators shall have no authority to award punitive or
consequential damages. The resulting arbitration award may be enforced, or
injunctive relief may be sought, in any court of competent jurisdiction. Any
action arising out of or relating to this Agreement may be filed only in the
Superior Court of the County of Los Angeles, California or the United States
District Court for the Central District of California.
     16.11 California Law and Location. This Agreement was negotiated, executed
and delivered within the State of California, and the rights and obligations of
the parties hereto shall be construed and enforced in accordance with and
governed by the internal (and not the conflict of laws) laws of the State of
California applicable to the construction and enforcement of contracts between
parties resident in California which are entered into and fully performed in
California. Any action or proceeding arising out of, relating to or concerning
this Agreement that is not subject to the arbitration provisions set forth in
Section 16.10 above shall be filed in the state courts of the County of Los
Angeles, State of California or in a United States District Court in the Central
District of California and in no other location. The parties hereby waive the
right to object to such location on the basis of venue.
     16.12 Attorneys’ Fees. In the event a lawsuit is instituted by either party
concerning a dispute under this Agreement, the prevailing party in such lawsuit
shall be entitled to recover from the losing party all reasonable attorneys’
fees, costs of suit and expenses (including the reasonable fees, costs and
expenses of appeals), in addition to whatever damages or other relief the
injured party is otherwise entitled to under law or equity in connection with
such dispute.

24



--------------------------------------------------------------------------------



 



     16.13 Force Majeure. Neither Ixia nor Former Employee shall be deemed in
default if its/his performance of obligations hereunder is delayed or become
impossible or impracticable by reason of any act of God, war, fire, earthquake,
strike, civil commotion, epidemic, or any other cause beyond such party’s
reasonable control.
     16.14 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.
     16.15 Successors and Assigns. Neither party may assign this Agreement or
any of its rights or obligations hereunder (including, without limitation,
rights and duties of performance) to any third party or entity, and this
Agreement may not be involuntarily assigned or assigned by operation of law,
without the prior written consent of the non-assigning party, which consent may
be given or withheld by such non-assigning party in the sole exercise of its
discretion, except that Ixia may assign this Agreement to a corporation
acquiring: (1) 50% or more of Ixia’s capital stock in a merger or acquisition;
or (2) all or substantially all of the assets of Ixia in a single transaction;
and except that Former Employee may transfer or assign his rights under this
Agreement voluntarily, involuntarily or by operation of law upon or as a result
of his death to his heirs, estate and/or personal representative(s). Any
prohibited assignment shall be null and void, and any attempted assignment of
this Agreement in violation of this section shall constitute a material breach
of this Agreement and cause for its termination by and at the election of the
other party hereto by notice. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each person or entity released
pursuant to Section 12 hereof and, except as otherwise provided herein, their
respective legal successors and permitted assigns.
     16.16 Payment Procedure. Except as otherwise explicitly provided herein or
in the Severance Plan, all payments by Ixia to Former Employee or by Former
Employee to Ixia due hereunder may be by, at the paying party’s election, cash,
wire transfer or check. Except as explicitly provided herein or in the Severance
Plan, neither party may reduce any payment or obligation due hereunder by any
amount owed or believed owed to the other party under any other agreement,
whether oral or written, now in effect or hereafter entered into.
     16.17 Survival. The definitions, representations and warranties herein as
well as obligations set forth in Sections 7, 8 and 10-16 shall survive any
termination of this Agreement for any reason whatsoever.
     16.18 No Admission. Neither the entry into this Agreement nor the giving of
consideration hereunder shall constitute an admission of any wrongdoing by Ixia
or Former Employee.
     16.19 Limitation of Damages. Except as expressly set forth herein, in any
action or proceeding arising out of, relating to or concerning this Agreement,
including any claim of breach of contract, liability shall be limited to
compensatory damages proximately caused by the breach and neither party shall,
under any circumstances, be liable to the other party for consequential,
incidental, indirect or special damages, including but not limited to lost
profits or income, even if such party has been apprised of the likelihood of
such damages occurring.

25



--------------------------------------------------------------------------------



 



     16.20 Pronouns. As used herein, the words “he”, “him”, “his” and “himself”
shall be deemed to refer to the feminine as the identity of the person referred
to and the context may require.
     16.21 Effectiveness. This Agreement shall become effective upon execution
by the later of the parties hereto to execute this Agreement.
17. DAY REVIEW PERIOD; RIGHT TO REVOKE
     Former Employee acknowledges that he was advised in writing to consult with
an attorney prior to executing this Agreement and represents and warrants to
Ixia that he has done so, and further acknowledges that he has been given a
period of 21 days within which to consider the terms and provisions of this
Agreement with his attorney. If Former Employee has executed and delivered to
Ixia this Agreement prior to the expiration of such 21-day period, then in doing
so, Former Employee acknowledges that he has unconditionally and irrevocably
waived his right to that unexpired portion of such 21-day period. In addition,
Former Employee shall have the right to revoke this Agreement for a period of
seven days following the date on which this Agreement is signed by sending
written notification of such revocation directly to each of Ixia and Ronald W.
Buckly at the addresses specified in Section 16.1, supra, via hand delivery.

                  IXIA           [Insert Former Employee’s Name]
 
               
By:
          Signature:    
 
           
 
               
Print Name:
               
 
 
 
           
 
               
Print Title:
               
 
 
 
            Date:                      , 20            Date:
                    , 20     

26



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTSTANDING STOCK PURCHASE OR OTHER ACQUISITION RIGHTS

                                              Maximum                          
Number of                           Shares                           Currently  
                        Purchasable,                           Issuable or,    
Exercise     Termination               Subject     Price     Date   Type of
Security1/   Date Issued     to Vesting     (if applicable)     (if applicable)
 
 
                               

 

1/   [e.g., Stock option, restricted stock unit, stock appreciation right,
restricted stock award, warrant, etc.]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF OTHER AGREEMENTS (Pursuant to §§12 and 13)

 



--------------------------------------------------------------------------------



 



EXHIBIT C
EXCEPTIONS (Pursuant to §15)

 